PER CURIAM.
Jason Gary Nemeth appeals his judgment and sentence for aggravated assault with a firearm. We affirm, except that we direct the trial court to correct a scrivener’s error on Mr. Nemeth’s written sentence. The sentence incorrectly reflects that Mr. Nemeth was sentenced as a prison releasee reoffender when it should have reflected that Mr. Nemeth was given a three-year minimum mandatory for using a firearm. We also affirm the various costs and fees imposed in this case. See Gaines v. State, 724 So.2d 139 (Fla. 2d DCA 1998).
THREADGILL, A.C.J., and ALTENBERND and WHATLEY, JJ., Concur.